DETAILED ACTION
This is in response to the Patent Application filed 3/26/2021 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figure 6A) in group 1, Species C (Figures9-10) in group 2, and Species F (Figure 14) in group 3 in the reply filed on 11/1/2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2022.
Claims 1-11 and 13-20 are examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element “100” in Figure 1, Figure 2, Figure 5, and Figure 7. 
It is additionally noted that Figures 9 and 10 appear on page “?/?” and Figure 18 does not include any page number labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al. (US 2010/0071377).
Regarding Independent Claim 1, Fox teaches (Figures 1-11) an assembly (see Figures 4-8) for an engine (110), comprising:
an engine structure (270; see Figure 8) comprising an injector aperture (1270A, 1270B) and a fuel supply passage (271, between 270A and 270B), the injector aperture (1270A, 1270B) extending longitudinally through (see Figure 8) the engine structure (270) along a centerline (a central axis through 272; see Figure 8), and the fuel supply passage (271) extending laterally (see Figure 8) within the engine structure (270) to the injector aperture (1270A, 1270B); and
a fuel injector (272) mated with (see Figure 8 and Paragraph 0069) the injector aperture (1270A, 1270B), the fuel injector (272) comprising a nozzle passage (272A) and a nozzle orifice (the exit of 272A, within 228; see Figure 8), the nozzle passage (272A) extending longitudinally along the centerline (a central axis through 272; see Figure 8) within the fuel injector (272) to the nozzle orifice (the exit of 272A, within 228; see Figure 8), and the nozzle passage (272A) fluidly coupled with (see Figure 8 and Paragraph 0069) the fuel supply passage (271, between 270A and 270B).
Regarding Claim 2, Fox teaches the invention as claimed and as discussed above. Fox further teaches (Figures 1-11) wherein the injector aperture (1270A, 1270B) extends longitudinally through the engine structure (270) along the centerline (the central axis through 272; see Figure 8) between a first end (at the exterior surface of 270A) and a second end (at the interior surface of 270B); and the fuel supply passage (271, between 270A and 270B) extends laterally (see Figure 8) within the engine structure (270) to an intermediate region (see Figure 8) of the injector aperture (1270A, 1270B) located longitudinally along the centerline (the central axis through 272; see Figure 8) between the first end (at the exterior surface of 270A) and the second end (at the interior surface of 270B).
Regarding Claim 5, Fox teaches the invention as claimed and as discussed above. Fox further teaches (Figures 1-11) wherein the fuel injector (272) includes a base (annotated below) and a head (annotated below) connected to the base (annotated below); the base (annotated below) projects longitudinally (see Figure 8) along the centerline (a central axis through 272) into the injector aperture (1270A, 1270B); and the head (annotated below) is abutted longitudinally against (see Figure 8) a surface (an exterior surface of 270) of the engine structure (270).

    PNG
    media_image1.png
    812
    811
    media_image1.png
    Greyscale

Regarding Claim 6, Fox teaches the invention as claimed and as discussed above. Fox further teaches (Figures 1-11) wherein the fuel injector (272) includes a fuel nozzle (annotated above) and a fuel coupler (annotated above); the fuel nozzle (annotated above) includes the nozzle passage (272A) and the nozzle orifice (the exit of 272A, within 228; see Figure 8); and the fuel coupler (annotated above) is within the injector aperture (1270A, 1270B ) adjacent the fuel supply passage (271, between 270A and 270B), and the fuel coupler (annotated above) is configured to fluidly couple (see Figure 8) the fuel supply passage (272A) within the nozzle passage (272A).
Regarding Claim 14, Fox teaches the invention as claimed and as discussed above. Fox further teaches (Figures 1-11) wherein the engine (110) is a gas turbine engine (see Figures 1 and 3, title, and abstract); and the engine structure (270) is configured as a case (at 230; see Paragraph 0068) of the gas turbine engine (110).
Regarding Independent Claim 15, Fox teaches (Figures 1-11) an assembly (see Figures 4-8) for an engine (110), comprising:
a fuel supply apparatus (see Figure 8) comprising an injector aperture (at 1270A, 1270B) and a fuel supply passage (271, between 270A and 270B), the injector aperture (1270A, 1270B) extending longitudinally through (see Figure 8) the fuel supply apparatus (see Figure 8) along a centerline (a central axis through 272; see annotation above), the fuel supply passage (271) extending laterally (see Figure 8) within the fuel supply apparatus (see Figure 8) to the injector aperture (1270A, 1270B); and
a fuel injector (272) mated with (see Figure 8 and Paragraph 0069) the injector aperture (1270A, 1270B), the fuel injector (272) comprising a nozzle passage (272A) and a nozzle orifice (the exit of 272A, within 228; see Figure 8), the nozzle passage (272A) extending longitudinally along the centerline (a central axis through 272, see annotation above) within the fuel injector (272) to the nozzle orifice (the exit of 272A, within 228; see Figure 8), and the nozzle passage (272A) fluidly coupled with (see Figure 8 and Paragraph 0069) the fuel supply passage (271, between 270A, 270B).
Regarding Claim 16, Fox teaches the invention as claimed and as discussed above. Fox further teaches (Figures 1-11) a fuel conduit (144A, 144B) attached to the fuel supply apparatus (see Figures 4-8), the fuel conduit (144A, 144B) configured to provide fuel to the fuel injector (272) through the fuel supply passage (271, between 270A and 270B).

Claims 1-7, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McIntyre, II et al. (US 11,053,854).
Regarding Independent Claim 1, McIntyre teaches (Figures 1-21) an assembly (see Figures 17-18) for an engine (1602), comprising:
an engine structure (606, 608; see Figures 15-18) comprising an injector aperture (between 706 and 708) and a fuel supply passage (700, 704), the injector aperture (between 706 and 708) extending longitudinally through (a central longitudinal axis through 100; see Figures 14-15) the engine structure (606, 608) along a centerline (see Figures 14-15), and the fuel supply passage (700, 704) extending laterally (see Figures 14-15) within the engine structure (606, 608) to the injector aperture (between 706 and 708); and
a fuel injector (100) mated with (via 110, 712) the injector aperture (between 706 and 708), the fuel injector (100) comprising a nozzle passage (202, within 102) and a nozzle orifice (116), the nozzle passage (202, within 102) extending longitudinally along the centerline (a central longitudinal axis through 100; see Figures 1-5 and 14-15) within the fuel injector (100) to the nozzle orifice (116), and the nozzle passage (202, within 102) fluidly coupled with (via 114; see Figures 14-18) the fuel supply passage (700, 704).
Regarding Claim 2, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) wherein the injector aperture (between 706 and 708) extends longitudinally through the engine structure (606, 608) along the centerline (a central longitudinal axis through 100; see Figures 1-5 and 14-15) between a first end (at 108) and a second end (at 106); and the fuel supply passage (700, 704) extends laterally (see Figures 14-18) within the engine structure (606, 608) to an intermediate region (see Figures 14-15) of the injector aperture (between 706 and 708) located longitudinally along the centerline (a central longitudinal axis through 100; see Figures 1-5 and 14-15) between the first end (at 108) and the second end (at 106).
Regarding Claim 3, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) wherein the fuel injector (100) is attached to the engine structure (606, 608) by a threaded interface (110, 712).
Regarding Claim 4, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) wherein the fuel injector (100) is configured to be installed with or removed from (see Column 4, line 64 – Column 5, line 6 and Column 8, lines 48-57) the engine structure (606, 608) completely from an exterior of (at 108; see Figure 18) the engine structure (606, 608).
Regarding Claim 5, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) wherein the fuel injector (100) includes a base (112) and a head (108) connected to the base (see Figures 1-5); the base (112) projects longitudinally (see Figures 1-5) along the centerline (a central longitudinal axis through 100; see Figures 1-1) into the injector aperture (between 706 and 708; see Figures 14-15); and the head (108) is abutted longitudinally against (at 124) a surface (710) of the engine structure (606, 608).
Regarding Claim 6, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) wherein the fuel injector (100) includes a fuel nozzle (102) and a fuel coupler (between 110 and 118; see Figure 1); the fuel nozzle (102) includes the nozzle passage (202, within 102) and the nozzle orifice (116); and the fuel coupler (between 110 and 118) is within (see Figure 15) the injector aperture (between 706 and 708) adjacent the fuel supply passage (704, 700), and the fuel coupler (between 110 and 118) is configured to fluidly couple (via 114) the fuel supply passage (704, 700) within the nozzle passage (202, within 102).
Regarding Claim 7, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) wherein the fuel coupler (between 110 and 118) includes a tubular sidewall (annotated below) and a chamber within (within 114) the tubular sidewall (annotated below); a port (114) extends laterally through (see Figures 2-3) the tubular sidewall (annotated below), and the port (114) is at least partially aligned with an orifice (at 612) to the fuel supply passage (704, 700); and the chamber (within 114) is fluidly coupled with (see Figures 2-3 and 18) and between the port (114) and the nozzle passage (202, within 102).

    PNG
    media_image2.png
    445
    726
    media_image2.png
    Greyscale


Regarding Claim 13, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) a first seal element (304) within the injector aperture (between 706 and 708), the first seal element (304) laterally between and sealingly engaged with (see Figures 14-15) the fuel injector (100) and the engine structure (606, 608); a second seal element (302) within the injector aperture (between 706 and 708), the second seal element (302) laterally between and sealingly engaged with (see Figures 14-15) the fuel injector (100) and the engine structure (606, 608); and a port (114) in the fuel coupler (between 110 and 118; see Figure 1) located longitudinally along the centerline (see Figures 14-15) between the first seal element (304) and the second seal element (302), the port (114) fluidly coupling (see Figures 15 and 18) the fuel supply passage (700, 704) with the nozzle passage (202, within 102).
Regarding Independent Claim 15, McIntyre teaches (Figures 1-21) an assembly (see Figures 14-15) for an engine (1602), comprising:
a fuel supply apparatus (600) comprising an injector aperture (between 706 and 708) and a fuel supply passage (700, 704), the injector aperture (between 706 and 708) extending longitudinally through (see Figures 14-15) the fuel supply apparatus (600) along a centerline (see dashed line in Figure 14), the fuel supply passage (700, 704) extending laterally (see Figures 14-15 and 18) within the fuel supply apparatus (600) to the injector aperture (between 706 and 708); and
a fuel injector (100) mated with (via 110 and 712) the injector aperture (between 706 and 708), the fuel injector (100) comprising a nozzle passage (202, within 102) and a nozzle orifice (116), the nozzle passage (202, within 102) extending longitudinally along the centerline (see Figures 1-5 and 14-15) within the fuel injector (100) to the nozzle orifice (116), and the nozzle passage (202, within 102) fluidly coupled with (via 114) the fuel supply passage (700, 704).
Regarding Claim 16, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) a fuel conduit (1810) attached to the fuel supply apparatus (600), the fuel conduit (1810) configured to provide fuel (see Figures 18 and Column 9, lines 15-20) to the fuel injector (100) through the fuel supply passage (700, 704).
Regarding Independent Claim 17, McIntyre teaches (Figures 1-21) a fuel injector (100) for an engine (1602), comprising:
a fuel injector body (104) extending longitudinally along a centerline (the central longitudinal axis through 104; see Figures 1-5 and 14-18) between a fuel injector first end (108) and a fuel injector second end (106), the fuel injector body (104) including a mount (110, 120, 124), a fuel nozzle (102), a fuel coupler (between 110 and 118, see Figure 1) and a nozzle passage (202, within 102);
the mount (110, 120, 124) comprising a threaded exterior (110);
the fuel nozzle (102) comprising a nozzle orifice (116), the nozzle passage (202, within 102) extending longitudinally along (see Figure 2) the centerline (the central longitudinal axis through 104; see Figures 1-5 and 14-18) within the fuel injector body (104) to the nozzle orifice (116), and the nozzle orifice (116) disposed at (see Figure 2) the fuel injector second end (106); and
the fuel coupler (between 110 and 118; see Figure 1) arranged longitudinally along the centerline (the central longitudinal axis through 104; see Figures 1-5 and 14-18) between the mount (110, 120, 124) and the fuel nozzle (102), the fuel coupler (between 110 and 118; see Figures 1-2) comprising a port (114) and an internal volume (within 114; see Figure 3), the port (114) extending laterally into (see Figures 3 and 15) the fuel injector body (104) to the internal volume (within 114), and the internal volume (within 114) fluidly coupled with (see Figures 3 and 18) and between the port (114) and the nozzle passage (202, within 102).
Regarding Claim 18, McIntyre teaches the invention as claimed and as discussed above. McIntyre further teaches (Figures 1-21) wherein the fuel coupler (between 110 and 118; see Figure 1) includes a tubular sidewall (annotated above) extending circumferentially around (see Figures 1-3) the internal volume (within 114); and the port (114) extends laterally through (see Figures 1-3) the tubular sidewall (annotated above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2010/0071377) in view of Matsumoto et al. (US 2010/0229557).
Regarding Claim 8, Fox teaches the invention as claimed and as discussed above. Fox further teaches (Figures 1-11) wherein the fuel coupler (annotated above) includes a first end wall (the wall of 272A near 271, see annotation below) and a second end wall (the wall of 272A near 270B, see annotation below). Fox does not teach a plurality of struts that are arranged circumferentially about the centerline, and the plurality of struts are connected to and extend longitudinally along the centerline between the first end wall and the second end wall.
Matsumoto teaches (Figures 1-12) a fluid supply passage (at 15) coupled to an injector (40) through a fluid coupler (at 50; see Figure 4), wherein the fluid coupler (at 50) includes a plurality of struts (53) that are arranged circumferentially about the centerline (at C1; see Figures 3A, 3B, and 4), and the plurality of struts (53) are connected to and extend longitudinally along the centerline (at C1; see Figures 3A, 3B, and 4) between a first end wall (at 43; see Figure 3A) and a second end wall (at 49b; see Figure 3A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fox to include the plurality of struts that are arranged circumferentially about the centerline, and the plurality of struts are connected to and extend longitudinally along the centerline between the first end wall and the second end wall, as taught by Matsumoto, in order to guide the fluid into toward a center of the inlet port and to substantially increase the penetrating force of the fluid for penetrating radially inward into the combustor cylinder (Paragraphs 0051 and 0055 of Matsumoto).

    PNG
    media_image3.png
    845
    995
    media_image3.png
    Greyscale

Regarding Claim 9, Fox in view of Matsumoto teaches the invention as claimed and as discussed above. As discussed above, Fox teaches a fuel coupler (see annotation above). Fox in view of Matsumoto does not teach, as discussed so far, wherein the fuel coupler includes a plurality of ports and an internal chamber; each of the plurality of ports is formed circumferentially between a respective adjacent pair of the plurality of struts, and a first of the plurality of ports is at least partially aligned with an orifice to the fuel supply passage; the plurality of struts are arranged circumferentially around the internal chamber; and the internal chamber is fluidly coupled with and between the plurality of ports and the nozzle passage.
Matsumoto teaches (Figures 1-12) that the fluid coupler (at 50; see Figure 4) includes a plurality of ports (53a) and an internal chamber (between the trailing edge of 53 and 43a; see Figure 3B), each of the plurality of ports (53a) is formed circumferentially between (see Figure 3B) a respective adjacent pair of the plurality of struts (53), and a first of the plurality of ports (53a; schematically shown in Figures 3B and 4) is at least partially aligned with an orifice (at 55) to the fluid supply passage (at 15); the plurality of struts (53) are arranged circumferentially around the internal chamber (between the trailing edge of 53 and 43a; see Figure 3B); and the internal chamber (between the trailing edge of 53 and 43a; see Figure 3B) is fluidly coupled with (see Figures 3A) and between the plurality of ports (53a) and a nozzle passage (within 51; see Figure 3A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to modify Fox in view of Matsumoto to have the fluid coupler includes a plurality of ports and an internal chamber; each of the plurality of ports is formed circumferentially between a respective adjacent pair of the plurality of struts, and a first of the plurality of ports is at least partially aligned with an orifice to the fluid supply passage; the plurality of struts are arranged circumferentially around the internal chamber; and the internal chamber is fluidly coupled with and between the plurality of ports and the nozzle passage, as taught by Matsumoto, for the same reasons discussed above in claim 8.
Regarding Claim 10, Fox in view of Matsumoto teaches the invention as claimed and as discussed above. Fox in view of Matsumoto does not teach, as discussed so far, wherein a first of the plurality of struts has an elongated cross-sectional geometry.
Matsumoto teaches (Figures 1-12) that a first of the plurality of struts (53) has an elongated cross-sectional geometry (see Figure 3B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to modify Fox in view of Matsumoto to have a first of the plurality of struts include an elongated cross-sectional geometry, as taught by Matsumoto, for the same reasons discussed above in claim 8. In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
Regarding Claim 11, Fox in view of Matsumoto teaches the invention as claimed and as discussed above. Fox in view of Matsumoto does not teach, as discussed so far, wherein a first of the plurality of struts has and extends along a strut centerline between the first end wall and the second end wall; and the strut centerline follows a straight trajectory.
Matsumoto further teaches (Figures 1-12) wherein a first of the plurality of struts (53) has and extends along a strut centerline (a centerline through the height of the strut 53; see Figures 3A, 3B, and 4) between the first end wall (43) and the second end wall (49b), and the strut centerline (a centerline through the height of the strut 53; see Figures 3A, 3B, and 4) follows a straight trajectory (see Figures 3A, 3B, and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to modify Fox in view of Matsumoto to have a first of the plurality of struts include an elongated cross-sectional geometry, as taught by Matsumoto, for the same reasons discussed above in claim 8. In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre, II et al. (US 11,053,854) in view of Matsumoto et al. (US 2010/0229557).
Regarding Claim 19, McIntyre teaches the invention as claimed and as discussed above. As discussed above McIntyre teaches (Figures 1-21) a fuel coupler (between 110 and 118; see Figure 1 and Figure 15). McIntyre does not teach that the fuel coupler includes a first end wall, a second end wall and a plurality of struts; the plurality of struts are arranged circumferentially about the centerline and the internal volume, and the plurality of struts are connected to and extend longitudinally along the centerline between the first end wall and the second end wall; and the port is formed circumferentially between a respective adjacent pair of the plurality of struts.
Matsumoto teaches (Figures 1-12) a fluid supply passage (at 15) coupled to an injector (40) through a fluid coupler (at 50; see Figure 4), wherein the fluid coupler (at 50) includes a first end wall (at 43; see Figure 3A), a second end wall (at 49b; see Figure 3A), and a plurality of struts (53); the plurality of struts (53) are arranged circumferentially about a centerline (at C1; see Figures 3A, 3B, and 4) and an internal volume (at 52), and the plurality of struts (53) are connected to and extend longitudinally along the centerline (at C1; see Figures 3A, 3B, and 4) between the first end wall (at 43; see Figure 3A) and the second end wall (at 49b; see Figure 3A); and a port (53a) is formed circumferentially between (see Figures 3B and 4) a respective adjacent pair of the plurality of struts (53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McIntyre to have the fluid coupler includes a first end wall, a second end wall and a plurality of struts; the plurality of struts are arranged circumferentially about the centerline and the internal volume, and the plurality of struts are connected to and extend longitudinally along the centerline between the first end wall and the second end wall; and the port is formed circumferentially between a respective adjacent pair of the plurality of struts, as taught by Matsumoto, in order to guide the fluid into toward a center of the inlet port and to substantially increase the penetrating force of the fluid for penetrating radially inward into the combustor cylinder (Paragraphs 0051 and 0055 of Matsumoto).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre, II et al. (US 11,053,854) in view of Matsumoto et al. (US 2010/0229557) as applied to claim 19 above, and further in view of Willis (US 6,253,555).
Regarding Claim 20, McIntyre in view of Matsumoto teaches the invention as claimed and as discussed above. McIntyre in view of Matsumoto does not teach, as discussed so far, wherein a first of the plurality of struts has a double-tapered cross-sectional geometry.
Willis teaches (Figures 1-7) an inlet (at 64) to a fuel injector (58, 72) including a first end wall (see Figures 3 and 8), a second end wall (see Figures 3 and 8) and a plurality of struts (63 or 59), wherein a first of the plurality of struts (63 or 59) has a double-tapered cross-sectional geometry (see the decreasing thickness on both ends of the struts in Figures 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McIntyre in view of Matsumoto to have the plurality of struts include a double-tapered cross-sectional geometry, as taught by Willis, since it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).  
It is further noted that a simple substitution of one known element (in this case, the struts as taught by Matsumoto) for another (in this case, the struts as taught by Willis) to obtain predictable results (in this case, to guide the flow of the fluid through the inlet) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741